         Case 2:19-cv-01445-MVL Document 26 Filed 04/15/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 LASHONDA MITCHELL                                                CIVIL ACTION
 VERSUS                                                           NO: 19-1445
 ANDREW SAUL, COMM'R OF                                           SECTION: "S" (1)
 SOCIAL SECURITY
 ADMINISTRATION


                                   ORDER AND REASONS

       Before the court are the Commissioner's Objections (Rec. Doc. 24) to the Report and

Recommendation of the Magistrate Judge (Rec. Doc. 22).

       IT IS HEREBY ORDERED that the Commissioner's Objections are OVERRULED.

       Plaintiff has appealed the decision of the Commissioner of the Social Security

Administration denying plaintiff disability insurance benefits and supplemental security income

benefits. The United States Magistrate Judge entered a Report and Recommendation on February

4, 2020, recommending that the Motion for Summary Judgment filed by the plaintiff (Rec. Doc.

18) be granted in part and denied in part, and that the Motion for Summary Judgment filed by the

Commissioner (Rec. Doc. 21) be denied in part and granted in part. In partially granting the

plaintiff's motion, the Magistrate Judge found that the ALJ had erred in discounting plaintiff's

treating physician's opinion without sufficiently articulating that he had considered the

requirements of 20 C.F.R. § 404.1527(c), when there was no other relevant medical opinion of a

treating, examining, or even record reviewing psychiatrist in the record. She further found that

the matter should be remanded to the ALJ for further proceedings.
             Case 2:19-cv-01445-MVL Document 26 Filed 04/15/20 Page 2 of 3




         The Commissioner filed objections to the Report and Recommendation on April 2, 2020.

The Commissioner contends that the ALJ did not fail to give the treating physician's opinion the

weight due it, and further, that a section 404.1527(c) analysis was not required because the

record includes reliable medical evidence from other treating or examining physicians. The

undersigned has made an independent examination of the record in this case. It reflects that the

ALJ gave "little weight to the opinions of Dr. Dunn"1 even though plaintiff's severe impairments

include a mental impairment, specifically schizoaffective disorder-bipolar type, and Dr. Dunn

was her treating psychiatrist. As for the reliable medical evidence from other examining

physicians, the ALJ gave "great weight to the opinions of Dr. Hersh",2 who performed a

consultative physical examination at the request of the state agency in March 2014,

approximately three years prior to the plaintiff's assertion of the relevant psychiatric issues in

2017, which did not touch on any psychiatric issues. Considering these facts, the ALJ was

required to consider the factors set forth in section 1404.1527(c), which the record reflects was

not done, either implicitly or explicitly. See Newton v. Apfel, 209 F.3d 448, 453 (5th Cir. 2000).

Accordingly, the undersigned hereby OVERRULES the Commissioner's objections to the

Report and Recommendation, and ADOPTS the Report and Recommendation of the Magistrate

Judge.

         The Motion for Summary Judgment filed by the plaintiff (Rec. Doc. 18) be

GRANTED in part and DENIED in part; and the Motion for Summary Judgment filed by


         1
          Rec. Doc. 14-2, p. 21 (SSA Decision, p. 11).
         2
          Id.

                                                  2
        Case 2:19-cv-01445-MVL Document 26 Filed 04/15/20 Page 3 of 3




the Commissioner (Rec. Doc. 21) is DENIED in part and GRANTED in part. The matter is

hereby REMANDED for proceedings consistent with the Report and Recommendation.

                                   15th day of April, 2020.
      New Orleans, Louisiana, this _____



                       ____________________________________
                            MARY ANN VIAL LEMMON
                        UNITED STATES DISTRICT JUDGE




                                            3
